[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 189 
In view of the verdict and the instructions of the trial court, we assume that the plaintiff knew that the winch could not be operated without risk of danger to himself, but was constrained to obey the order given him by his superior to operate it, because he knew that disobedience would result in his punishment, that he, therefore, did operate *Page 190 
it and because of its known defects of construction was injured, notwithstanding his exercise of reasonable care to avoid injury.
The defendant insists that the command to operate this dangerous winch was not lawful, and, therefore, plaintiff might rightfully have refused obedience. If it be conceded that the command was unlawful, it does not necessarily follow that plaintiff's obedience was negligence. For whether the command was lawful or unlawful, the evidence is to the effect that his disobedience would have resulted in his punishment. The boatswain, under whose orders plaintiff was operating the winch, testified that the plaintiff "was bound to obey the order that I gave him; if he did not obey the order he would have been put in irons and fined." Grant that the plaintiff had been so learned in the law as to know that the courts would ultimately decide that the command was unlawful, and disobedience to it lawful, he could know no way of escape from the ship's punishment of his disobedience, for there was none. The jury found in effect that he was coerced through fear of punishment into obedience. If the command was unlawful, the defendant's case is not improved by the fact that the punishment it would visit upon disobedience was also unlawful. In any event the plaintiff was in a dilemma. He had to choose between present punishment with a possible hope of remote justification, and customary obedience to orders with the hope that by care he would escape injury. Grant that he made a mistake in judgment under these difficult conditions, the law does not adjudge it to be negligence, and the jury upon consideration have refused to do so. We cannot hold that their refusal was error.
Except as the case is affected by the dangerous condition of the winch, the order to operate it was lawful and the plaintiff's obedience was the duty of his service. Whatever may be the practical administration of law or of arbitrary power on ship-board, the plaintiff, if amenable to the law of the United States, was also punishable by our courts for willful disobedience to any lawful command. Section 4596, U.S.R.S. *Page 191 
provides, "Whenever any seaman who has been lawfully engaged * * * commits any of the following offenses, he shall be punishable as follows: Fourth. For willful disobedience to any lawful command, by imprisonment for not more than two months, and also at the discretion of the court, by forfeiture out of his wages of not more than four days' pay."
Thus the plaintiff had to choose whether he would obey the order, or take the hazard of liability under the statute. Whatever may have been the law of the flag of the ship, or of the United States of Columbia, in whose port the injury was received, it was not shown, and hence the parties in our forum must accept the law as we administer it. (The Scotland, 105 U.S. 24.)
In this view of the case, if the plaintiff made a mistake in judgment, the defendant could rightfully ask no more than that the jury should pass upon the facts.
We find no error of law requiring a reversal.
The judgment should be affirmed, with costs.